J-A13005-20

                                   2020 PA Super 236


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY OLIVER BARR II                     :   No. 2347 EDA 2019

                 Appeal from the Order Entered August 2, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0000279-2019


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

OPINION BY BENDER, P.J.E.:                         FILED SEPTEMBER 25, 2020

        This is a Commonwealth appeal from the trial court’s order granting

Appellee’s, Timothy Oliver Barr II, motion to suppress and habeas corpus

petition (“habeas petition”). In granting Appellee’s suppression motion, the

trial court held that the odor of marijuana no longer provides police with

probable cause to search a motor vehicle from which the odor emanates

because a substantial number of Pennsylvania citizens can now consume

marijuana legally, calling into question the so-called plain smell doctrine.

After careful review, we agree with the trial court that the odor of marijuana

does not per se establish probable cause to conduct a warrantless search of a

vehicle.    However, because the trial court failed to afford that factor any

weight, and did not appear to evaluate any other factors in conjunction with

the odor of marijuana in its probable cause analysis, we vacate the portion of
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13005-20



the order granting suppression and remand for reconsideration by the trial

court. We also vacate the portion of the order granting Appellee’s habeas

petition, and remand for reconsideration by the trial court following resolution

of the suppression issue.

       The Commonwealth charged Appellee with person not to possess a

firearm, 18 Pa.C.S. § 6105, possession of a firearm without a license, 18

Pa.C.S. § 6106, and possession of a small amount of marijuana (“PSAM”), 35

Pa.C.S. § 780-113(a)(31)(i), following a warrantless search of his vehicle

conducted on November 7, 2018. Appellee filed a motion to suppress the

seized firearm and marijuana, and a habeas corpus petition seeking dismissal

of all charges.1    The trial court conducted a suppression hearing on July 17,

2019. The court summarized its factual findings from that hearing as follows:

                                  FINDINGS OF FACT

       1. On November 7, 2018, at approximately 12:30 A.M., Trooper
       Edward Prentice and Trooper Danielle Heimbach of the
       Pennsylvania State Police, Fogelsville Barracks, Troop M, were on
       routine patrol in full uniform and in a marked police unit on Emaus
       Avenue in the area of the Liberty Park at Allentown apartment
       complex, Allentown, Lehigh County, Pennsylvania.5 At that time,
       Trooper Prentice observed a silver Chrysler 300 sedan making a
       U-turn in the Liberty Park at Allentown apartment complex on
       Allenbrook Drive, and then proceeding east on Emaus Avenue.
       Trooper Prentice turned his cruiser around and decided to follow
       the vehicle.6
          5 Trooper Prentice was Trooper Heimbach’s mentor, as
          Trooper Heimbach graduated from the police academy on
____________________________________________


1 Both the suppression motion and habeas corpus petition were incorporated
in an omnibus pre-trial motion filed on April 3, 2019.


                                           -2-
J-A13005-20


       October 12, 2018. On that night, Trooper Prentice was
       operating the police cruiser and was Trooper Heimbach’s
       training officer.
       6 No criminal activity was observed at this time. Trooper
       Prentice based his decision to follow the vehicle on the fact
       that no other cars were around, the car appeared to be
       traveling at a fast rate of speed, and the early hour of the
       night.

     2. The subject vehicle drove eastbound on Emaus Avenue and
     made a left onto Devonshire Road/Mack Boulevard, Allentown,
     Lehigh County. Trooper Prentice noted that the vehicle was
     traveling at a fast rate of speed. However, the vehicle slowed
     down prior to approaching an overpass on which the vehicles are
     constrained to pass one at a time. Trooper Prentice and Trooper
     Heimbach observed that the subject vehicle failed to stop at the
     solid white stop line on the road at the stop sign controlling the
     single lane railroad overpass at Mack Boulevard and South 8th
     Street, Allentown, Lehigh County, Pennsylvania.7 Consequently,
     observing this motor vehicle violation, a traffic stop was
     effectuated. The subject vehicle pulled over immediately.
       7 Both the front and rear tires passed over the solid white
       stop lines prior to slowly rolling through the single lane
       railroad overpass.    At that time, another vehicle was
       approaching the railroad pass from a distance from the
       opposite lane of travel. As this vehicle was far away, no
       danger or safety risk was present.

     3. As Trooper Prentice was “coaching” or training Trooper
     Heimbach, Trooper Heimbach took the lead and exited the police
     cruiser to investigate.8    Trooper Heimbach approached the
     passenger side of the vehicle to speak with the occupants. As she
     approached, she smelled the odor of burnt marijuana. The driver
     of the vehicle was a white female, later identified as Teri Barr,
     [Appellee]’s wife. [Appellee] was seated in the front passenger
     seat and was speaking with Trooper Heimbach.9
       8 Trooper Prentice briefly remained in the police cruiser to
       perform a records check of the vehicle, as well as to notify
       dispatch of the traffic stop. The subject vehicle was owned
       by [Appellee]’s mother.
       9 Co-Defendant Luiz Monteiro was seated in the rear
       passenger seat behind [Appellee]. He appeared to be either

                                   -3-
J-A13005-20


        passed out or in and out of sleep. There was limited
        interaction with Mr. Monteiro. Co-Defendant Monteiro did
        not present a medical marijuana card at the time of the
        traffic stop.

     4. After Trooper Prentice completed his tasks in the police cruiser,
     he approached the vehicle on the driver’s side. Upon approach,
     Trooper Prentice could smell the odor of both burnt and raw
     marijuana through the open window of the vehicle.10 At that time,
     Trooper Prentice asked the driver to exit the vehicle so that he
     could interview her and confirm that she was not under the
     influence and incapable of safe driving. He stepped back to make
     room for her egress from the vehicle. When Trooper Prentice
     overheard the passenger arguing with Trooper Heimbach and
     stating[,] “no one is getting out of this fucking car,” Trooper
     Prentice walked back to the driver’s side door. The argument
     ensued for approximately two (2) to three (3) minutes, until
     members of the Allentown Police Department arrived as backup.11
     When members of the Allentown Police Department arrived,
     [Appellee]’s attitude changed and he became more cooperative.
     He exited the vehicle, along with the other occupants. They were
     patted down for officer safety.
        10 Trooper Prentice testified that he could smell the odor of
        raw and burnt marijuana through the open window when he
        was at the rear of the vehicle. This [c]ourt takes issue with
        this testimony of Trooper Prentice and finds it not to be
        credible. Indeed, it is only reasonable to conclude that one
        (1) odor would trump the other odor, and that Trooper
        Prentice was not able to detect both raw and burnt
        marijuana. Also, this [c]ourt notes that the amount of raw
        marijuana located in the vehicle in a sealed Ziploc bag was
        only .79 grams. It is unfathomable to this [c]ourt that
        Trooper Prentice was able to detect the odor of both raw and
        burnt marijuana.
        11 Trooper Prentice had called for assistance when he
        realized that [Appellee] was not being cooperative and was
        preventing his wife from complying with [the trooper’s]
        commands and exiting the vehicle.

     5. Trooper Prentice advised the occupants of the vehicle that he
     could search the vehicle pursuant to Commonwealth v. Gary, …
     91 A.3d 102 ([Pa.] 2014), as the odor of marijuana provided them
     with probable cause. At that time, [Appellee] presented Trooper


                                    -4-
J-A13005-20


     Prentice with a medical marijuana identification card that allows
     him to possess and ingest medical marijuana pursuant to this
     license.12 Trooper Prentice admitted that while he knew that
     green leafy marijuana was legal for medical purposes, he was not
     familiar with how a person ingests green leafy medical
     marijuana.13 Also, Trooper Prentice was under the misconception
     that medical marijuana, when ingested through a vaping pen, has
     no odor.14
       12At the time of the hearing, [Appellee] presented a receipt
       for medical flower marijuana purchased from a dispensary
       on November 2, 2018, totaling $85.00. Neither Trooper
       Prentice nor Trooper Heimbach recalled that [Appellee]
       presented this receipt to them at the time of the traffic stop.
       13 While in the presence of the Allentown Police Department
       and captured on the body cam of a member of the Allentown
       Police Department, Trooper Prentice indicated that “if he’s
       allowed to have it, I’m fine with that. I’m not going to
       fucking worry about it.”
       14 Trooper Heimbach was frank with this [c]ourt and stated
       that she did not know how medical marijuana was ingested.
       She also indicated that at the time of the preliminary
       hearing in this matter (and consequently, at the time of the
       vehicle stop) she was under the misimpression that green
       leafy marijuana was illegal and not used for medical
       purposes.

     6. Trooper Heimbach and Trooper Prentice then conducted a
     probable cause search of the vehicle based on the odor of
     marijuana that they detected therein. The search of the vehicle
     yielded marijuana “shake”15 throughout the cabin area, as well as
     a sealed Ziploc plastic bag containing marijuana16 between the
     front passenger seat and the center console. The marijuana
     weighed .79 grams. The Ziploc plastic bag did not have any
     markings or barcodes on it that would be indicative of coming from
     a medical marijuana dispensary.17 Trooper Prentice indicated that
     the odor of burnt marijuana got stronger in the area of the center
     console of the vehicle.
       15Trooper Prentice explained that marijuana “shake” served
       as evidence that marijuana was being smoked in the
       vehicle, but did not amount to a prosecutorial amount.
       Indeed, generally “shake” is a residual amount of


                                    -5-
J-A13005-20


        marijuana. No photos of the “shake” were taken at the time
        of the traffic stop.
        16 The suspected      marijuana    field-tested   positive   for
        marijuana.
        17Trooper Prentice testified that he was trained that medical
        marijuana has to remain in the original packaging that it is
        received in from the dispensary, from the time that it is
        opened until the time that the contents are totally
        consumed. As the baggie located in the vehicle had no
        markings on it that were indicative of being medical
        marijuana, Trooper Prentice grew concerned and skeptical
        that the contents were medical marijuana.           However,
        Trooper Prentice did acknowledge that he did not know if
        the packaging of medical marijuana included an inner
        baggie like the one located in the center console of the
        vehicle. Similarly, Trooper Heimbach indicated that she did
        not know how medical marijuana was packaged.

     7. In addition, Trooper Prentice searched the rear of the vehicle.
     On the floor of the rear passenger compartment, tucked halfway
     under the front driver’s seat, Trooper Prentice located a jacket
     with “OBH” markings on it rolled up in a ball. Therein, Trooper
     Prentice found a loaded black handgun, with one (1) bullet in the
     chamber and four (4) rounds in the magazine. Trooper Prentice
     believed the jacket to belong to [Appellee].        Consequently,
     Trooper Prentice advised the members of the Allentown Police
     Department to detain the three (3) occupants of the vehicle.
     Further search of the vehicle yielded an Apple logo baggie with
     new clear plastic baggies therein. These small baggies were
     located in the trunk of the vehicle. Trooper Prentice testified that
     they were consistent with the packaging of drugs for distribution,
     as well as the baggie of marijuana found between the front
     passenger seat and the center console.

     8. David Gordon, M.D., a retired heart and lung surgeon in the
     Lehigh Valley and an expert in the field of medical marijuana, is
     one of the pioneer physicians in Pennsylvania to assess patients
     and determine if they have a qualifying condition under the law to
     be prescribed medical marijuana. Dr. Gordon was the physician
     who made the recommendation that [Appellee] qualified for a
     medical marijuana card based on his underlying medical
     condition/diagnosis.



                                    -6-
J-A13005-20


       9. Dr. Gordon explained that there is no distinguishable physical
       difference between the green leafy medical marijuana and regular
       marijuana purchased on the streets.         Indeed, the chemical
       compositions are the same. Dr. Gordon further explained how a
       person lawfully ingests green leafy medical marijuana.        He
       indicated that the green leafy marijuana is placed in a battery-
       operated vaping pen that heats up the marijuana without
       combustion, producing a vapor. A person then breathes in the
       vapors through the vaping pen. Dr. Gordon indicated it is a
       violation of regulations to smoke medical marijuana without a
       vaping pen, such as placing it into cigarettes or pipes.

       10. Dr. Gordon stated that there is no difference in odor of
       ingesting the medical marijuana when utilizing a vaping pen and
       the odor of smoking regular marijuana from an unlawful source.

       11. Dr. Gordon is familiar with the packaging of medical marijuana
       and explained that it can be dispensed in a plastic container similar
       to a pill bottle, which then has a plastic bag in it containing the
       medical marijuana. Dr. Gordon believed that the inner plastic bag
       does contain some marking on it to reflect that it was purchased
       at a medical marijuana dispensary, but he was not certain. Dr.
       Gordon advises all of his patients to maintain their receipts to
       evidence what was purchased.

       12. As of now, there are more than 143,000 patients in
       Pennsylvania legalized to obtain, possess, and ingest medical
       marijuana.

       13. Dr. Gordon opined that there is a clear disconnect between
       the medical community and the law enforcement community with
       respect to the legalization of marijuana.

Trial Court Opinion (TCO), 8/2/19, at 2-8 (citations to hearing exhibits

omitted).

       On August 2, 2019, the trial court issued an opinion and order granting

both Appellee’s suppression motion and his             habeas petition.2       The

____________________________________________


2The order granted suppression of all evidence obtained during the search of
Appellee’s vehicle. Order, 8/2/19, at 1 (single page). The order is somewhat



                                           -7-
J-A13005-20



Commonwealth filed a timely notice of appeal on August 8, 2019. On August

15, 2019, the trial court ruled that its August 2, 2019 order granting Appellee’s

suppression motion and habeas petition was a final order.                   See Order,

8/15/19, at 1 (single page) (citing Pa.R.A.P. 341(c) (permitting “the trial

court” to “enter a final order as to one or more but fewer than all of the claims

and parties only upon an express determination that an immediate appeal

would facilitate resolution of the entire case” which then “becomes appealable

when entered”)).        The court did not order the Commonwealth to file a

Pa.R.A.P. 1925(b) statement. The trial court filed a Rule 1925(a) opinion,

which     fully   adopted    its    August     2,   2019   opinion,   to   address   the

Commonwealth’s claims.             See Rule 1925(a) Opinion, 8/14/19, at 2.           In

addition to the briefs filed by the Commonwealth and Appellee, the Defender

Association of Philadelphia and the American Civil Liberties Union of

Pennsylvania filed an Amici Curiae brief (“Amici Brief”) in support of the order

granting suppression.

        The Commonwealth now presents the following questions for our

review:

        I. Did the trial court err in granting [Appellee]’s motion to
        suppress the drugs and firearm seized by Pennsylvania State


____________________________________________


inconsistent with regard to the habeas petition. Appellee sought dismissal of
all charges in his habeas petition, and the order initially indicated that the
habeas petition was granted. Id. However, the order then stated that only
the PSAM charge was dismissed. Id. The lower court docket also reflects that
only the PSAM charge was dismissed by the trial court.

                                             -8-
J-A13005-20


       Police where the search of the vehicle in which [he] was a
       passenger was supported by probable cause?

       II. Did the trial court err in granting [Appellee]’s [habeas petition]
       with regard to Count 3, [PSAM,] at the same time it granted [his]
       [m]otion to [s]uppress and where the Commonwealth established
       that it was more probable than not that [he] possessed the
       marijuana in violation of the Controlled Substances Act, 35 P.S. §
       780-113(a)(31)(i)?

Commonwealth’s Brief at 4.

                                               I

       The Commonwealth’s first claim presents a multipart argument that the

trial court erred in determining that the police lacked probable cause to

conduct a warrantless search of Appellee’s vehicle.3

       We begin by noting that where a motion to suppress has been
       filed, the burden is on the Commonwealth to establish by a
       preponderance of the evidence that the challenged evidence is
       admissible. In reviewing the ruling of a suppression court, our
       task is to determine whether the factual findings are supported by
       the record. If so, we are bound by those findings. Where, as
       here, it is the Commonwealth who is appealing the decision of the
       suppression court, we must consider only the evidence of the
       defendant’s witnesses and so much of the evidence for the
       prosecution as read in the context of the record as a whole
       remains uncontradicted.

Commonwealth v. DeWitt, 608 A.2d 1030, 1031 (Pa. 1992) (citations

omitted).

       Both the Fourth Amendment to the United States Constitution and
       Article I, Section 8 of the Pennsylvania Constitution protect

____________________________________________


3 We refer to “Appellee’s vehicle” for convenience, while we recognize that
Appellee was a passenger in the vehicle that his wife was driving. In any
event, the Commonwealth makes no claims that Appellee lacked standing to
challenge the search of the vehicle, nor does it claim that he lacked a
reasonable expectation of privacy therein.

                                           -9-
J-A13005-20


      individuals from unreasonable searches and seizures by police in
      areas where individuals have a reasonable expectation of privacy.
      An expectation of privacy exists if a person has a subjective
      expectation of privacy that society is willing to recognize as
      legitimate and reasonable. Where there exists a reasonable
      expectation of privacy, Article I, Section 8 and the Fourth
      Amendment generally require police to obtain a warrant, issued
      by a neutral and detached magistrate and founded upon probable
      cause, prior to conducting a search or seizure of a person and/or
      a person’s property, unless one of the few well delineated
      exceptions apply.     One such exception is the automobile
      exception, adopted by this Court in Gary, which permits the
      search and/or seizure of a motor vehicle if supported by probable
      cause—no separate finding of exigent circumstances is required.

Commonwealth v. Loughnane, 173 A.3d 733, 741 (Pa. 2017) (some

citations omitted).

      In the case sub judice, it is undisputed that the automobile exception

applies if the police possessed probable cause to believe that a search of the

vehicle would uncover evidence of a crime. “In determining whether probable

cause exists, we apply a totality of the circumstances test.” Commonwealth

v. Thompson, 985 A.2d 928, 931 (Pa. 2009). “Probable cause is a practical,

nontechnical conception: it is a fluid concept-turning on the assessment of

probabilities in particular factual contexts not readily, or even usefully,

reduced to a neat set of legal rules.” Commonwealth v. Glass, 754 A.2d

655, 663 (Pa. 2000) (cleaned up).

      The Commonwealth first asserts that it has long been the case that the

odor of marijuana is alone sufficient to demonstrate probable cause to conduct

a search.   Commonwealth’s Brief at 14-15.      Second, the Commonwealth

argues that, contrary to the trial court’s analysis, this long-held rule has



                                    - 10 -
J-A13005-20



neither been altered by intervening legislation, namely, the Medical Marijuana

Act (“MMA”), 35 P.S. § 10231.101 et seq., nor by our Supreme Court’s recent

decision in Commonwealth v. Hicks, 208 A.3d 916 (Pa. 2019) (holding that

the presence of a concealed firearm, alone, does not provide police with

reasonable suspicion that criminal activity is afoot). Commonwealth’s Brief at

16-32. Third, the Commonwealth contends that even if the odor of marijuana

does not itself establish probable cause, it is nonetheless a relevant fact that,

in conjunction with other factors, may contribute to a finding of probable

cause. Id. at 32-36. Under that view, the Commonwealth argues that the

trial court erred by affording the odor of marijuana no weight in assessing the

at-issue search under the totality of the circumstances test for probable cause,

and by failing to consider other relevant factors.

                               Prior Precedent

      The Commonwealth first argues that prior precedent firmly establishes

that the odor of marijuana, alone, provides probable cause to search a vehicle.

Appellee partially concedes this point. See Appellee’s Brief at 12-13 (stating

that in Commonwealth v. Stoner, 334 A.2d 633 (Pa. Super. 1975), “the

[C]ourt adopted the rationale in United States v. Ventresca, 380 U.S. 102

(1965)[,] and Johnson v. United States, 333 U.S. 10 (1948)[,] that an odor

may be sufficient to establish probable cause for the issuance of a search

warrant[,]” and that … “Pennsylvania courts held thereafter that the plain

smell of marijuana alone was sufficient to establish probable cause due to

marijuana’s distinctive odor and illegal status”). Appellee rejects the notion

                                     - 11 -
J-A13005-20



that the Stoner Court adopted a per se legal rule.        However conceived,

Appellee maintains, and the trial court agreed, that the plain smell doctrine

was contingent upon the previously universal factual premise that the

possession of marijuana was always and necessarily illegal; i.e., the detection

of marijuana by smell was previously always evidence of criminal activity.

They argue that the MMA changed that universal factual assumption in

Pennsylvania and, applying the reasoning of Hicks, the odor of marijuana is

no longer alone sufficient to establish probable cause to believe criminal

activity is afoot.

      Initially, we agree with the Commonwealth that prior cases in this

Commonwealth established that the odor of marijuana may be alone sufficient

to establish probable cause for a search, as conceded by Appellee. We need

not belabor that point; however, clarification of the nature of that rule is

warranted.    The Commonwealth seems to further argue that the odor of

marijuana is always sufficient to establish probable cause under the prior

precedent, suggesting the existence of a per se rule of law that applies

regardless of any other circumstances known to an officer prior to his

conducting a search.    We disagree with this conception of the plain smell

doctrine as a per se legal rule.

      To the contrary, courts have routinely held that the odor of marijuana

is a factor for consideration in a determination of the existence of probable

cause, a factor that was dispositive, or almost always controlling, in the prior

factual context of the substance’s universal illegality. As this Court stated in

                                     - 12 -
J-A13005-20



Commonwealth v. Trenge, 451 A.2d 701 (Pa. Super. 1982), “[a]t least

since the Supreme Court of the United States decided Johnson v. United

States, 333 U.S. 10 … (1948), it has been clear that probable cause may be

established” by the odor of marijuana alone.        Trenge, 451 A.2d at 706

(emphasis added). In Johnson, the Supreme Court explained:

      If the presence of odors is testified to before a magistrate and he
      finds the affiant qualified to know the odor, and it is one
      sufficiently distinctive to identify a forbidden substance,
      this Court has never held such a basis insufficient to justify
      issuance of a search warrant. Indeed it might very well be found
      to be evidence of most persuasive character.

Johnson, 333 U.S. at 13 (emphasis added). Justice Jackson did not articulate

a per se rule regarding the odor of obvious contraband in Johnson. Instead,

he clearly expressed that the odor of a “forbidden” substance is a factor that

“might” constitute evidence of the “most persuasive character” when

considered in the totality-of-the-circumstances test for probable cause. Id.

      In Stoner, this Court explicitly adopted the reasoning of Johnson,

stating that the “Supreme Court of the United States has held that an odor

may be sufficient to establish probable cause for the issuance of a search

warrant.” Stoner, 344 A.2d at 635 (citing Johnson) (emphasis added). The

Stoner Court further opined that it “would have been a dereliction of duty for

[an officer] to ignore the obvious aroma of an illegal drug which he was trained

to identify.” Id.   Stoner neither departed from nor exceeded the rationale

of Johnson, that the detection of an odor of a prohibited substance may be

sufficient by itself to establish probable cause.    Applying that rule in the


                                     - 13 -
J-A13005-20



context of a legal environment where virtually every instance of possession of

marijuana is illegal, the odor of marijuana becomes dispositive in establishing

probable cause to conduct a search for that substance.

      This is assuming, of course, yet another factual premise upon which all

plain smell cases are contingent—that the odor in question is emanating from

the location sought to be searched. See, e.g., Commonwealth v. Scott,

210 A.3d 359, 365 (Pa. Super. 2019) (holding “the odor of burnt marijuana

and small amount of contraband recovered from the passenger compartment

of the vehicle did not create a fair probability that the officer could recover

additional contraband in the trunk” because, citing the suppression court in

that case, the “officers could only smell burnt marijuana as a result of [the

defendant’s] having just smoked a blunt in the car and therefore they could

not discern the odor of fresh marijuana that would lead them to reasonably

believe additional narcotics had been concealed within the vehicle”). While

that factor is not at issue in this case, it further serves to demonstrate the

absence of a per se rule giving police carte blanche authority to search based

on the odor of marijuana despite any circumstances that might serve to

undermine the otherwise strong inference of criminal activity that the odor

typically implied. A per se rule undermines the very nature of the totality-of-

the-circumstances test for probable cause, which is “a fluid concept-turning

on the assessment of probabilities in particular factual contexts not

readily, or even usefully, reduced to a neat set of legal rules.” Glass, 754

A.2d at 663 (emphasis added).

                                    - 14 -
J-A13005-20



      Thus, contrary to the Commonwealth’s claim, there is no preexisting,

per se rule that the odor of marijuana is always sufficient to establish

probable cause to believe a crime is being committed.     Rather, the existing

rule, properly stated, is that the odor of marijuana may alone be sufficient to

establish probable cause to search in particular factual contexts. In practical

terms, historically, the circumstances wherein the odor of marijuana would

not alone be sufficient to establish probable cause were necessarily rare or

even nonexistent when marijuana was, in all or virtually all circumstances,

illegal to possess. To the extent that the Commonwealth suggests a per se

rule existed prior to, much less survived the MMA, and that the trial court

erred by failing to mechanically follow that rule once it deemed credible that

the odor had been detected by the police, we deem that aspect of its claim to

be meritless. The trial court was free to weigh the inference of criminality

implied by the odor of marijuana against other relevant facts known to the

officers in determining whether they possessed probable cause to conduct the

search.

                                    MMA

      Next, the Commonwealth contends that the MMA “did not legalize nor

did it render possession or use of marijuana presumptively legal.”

Commonwealth’s Brief at 18. Thus, the Commonwealth argues that the “MMA

merely constitutes one limited exception” to the Controlled Substance, Drug,

Device, and Cosmetic Act (“CSA”) and that “Pennsylvania’s long[-]standing




                                    - 15 -
J-A13005-20



precedent that the smell of marijuana establishes probable cause …

control[s].” Id.

     In Commonwealth v. Jezzi, 208 A.3d 1105 (Pa. Super. 2019), this

Court described the interplay between the MMA and the CSA as follows:

     This appeal involves the interplay of two public safety statutes;
     the first statute is the CSA, which describes five schedules of
     controlled substances. 35 P.S. § 780-104. In outlining the
     Schedule I substances, the Act states:

        § 780-104. Schedules of controlled substances

        (1) Schedule I—In determining that a substance comes
        within this schedule, the secretary shall find: a high
        potential for abuse, no currently accepted medical use in the
        United States, and a lack of accepted safety for use under
        medical supervision. The following controlled substances are
        included in this schedule:

                                    ***
           (iv) Marihuana.

     35 P.S. § 780-104(1)(iv) (effective June 14, 1972).

     The second statute is the MMA, which states in its declaration of
     policy:

        § 10231.102. Declaration of policy

        The General Assembly finds and declares as follows:

           (1) Scientific evidence suggests that medical
           marijuana is one potential therapy that may mitigate
           suffering in some patients and also enhance quality of
           life.

           (2) The Commonwealth is committed to patient
           safety. Carefully regulating the program which allows
           access to medical marijuana will enhance patient
           safety while research into its effectiveness continues.

           (3) It is the intent of the General Assembly to:



                                   - 16 -
J-A13005-20


              (i) Provide a program of access to medical
              marijuana which balances the need of patients
              to have access to the latest treatments with
              the need to promote patient safety.

              (ii) Provide a safe and effective method of
              delivery of medical marijuana to patients.

              (iii) Promote high quality research into the
              effectiveness and utility of medical marijuana.

          (4) It is the further intention of the General Assembly
          that any Commonwealth-based program to provide
          access to medical marijuana serve as a temporary
          measure, pending Federal approval of and access to
          medical marijuana through traditional medical and
          pharmaceutical avenues.

     35 P.S. § 10231.102(1)-(4) (emphasis added). In essence, the
     MMA creates a temporary program for qualified persons to access
     medical marijuana, for the safe and effective delivery of medical
     marijuana, and for research into the effectiveness and utility of
     medical marijuana. Id.; 35 P.S. § 10231.301. Significantly, the
     MMA does not declare that marijuana is safe and effective for
     medical use; instead, the MMA is a temporary vehicle to access
     the substance pending research into its medical efficacy and
     utility. 35 P.S. § 10231.102(1)-(4).

     Section 10231.303 of the MMA allows for the limited lawful use of
     medical marijuana, and pertinent to this case, Section 10231.304
     emphasizes the unlawful use of medical marijuana:

       § 10231.304. Unlawful use of medical marijuana

       (a) General rule.—Except as provided in section 303,
       section 704, Chapter 19 or Chapter 20, the use of medical
       marijuana is unlawful and shall, in addition to any other
       penalty provided by law, be deemed a violation of the [CSA].

       (b) Unlawful use described.—It is unlawful to:

       (1) Smoke medical marijuana.

       (2) Except as provided under subsection (c), incorporate
       medical marijuana into edible form.




                                  - 17 -
J-A13005-20


         (3) Grow medical marijuana unless the grower/processor
         has received a permit from the department under this act.

         (4) Grow or dispense medical marijuana unless authorized
         as a healthy medical marijuana organization under Chapter
         19.

         (5) Dispense medical marijuana unless the dispensary has
         received a permit from the department under this act.

         (c) Edible medical marijuana.—Nothing in this act shall
         be construed to preclude the incorporation of medical
         marijuana into edible form by a patient or a caregiver in
         order to aid ingestion of the medical marijuana by the
         patient.

      35 P.S. § 10231.304. Further, the MMA states: “The growth,
      processing, distribution, possession and consumption of medical
      marijuana permitted under [the MMA] shall not be deemed a
      violation of the [CSA]” and “[i]f a provision of the [CSA] relating
      to marijuana conflicts with a provision of [the MMA], [the MMA]
      shall take precedence.” 35 P.S. § 10231.2101. In other words,
      compliance with the MMA will not constitute a crime under the
      CSA. Id.

Jezzi, 208 A.3d at 1111–12 (footnotes omitted).

      As established above, the plain smell doctrine is a specific application of

the totality-of-the-circumstances test for probable cause, crafted in light of

the previously universal fact of marijuana’s illegality and its distinctive odor.

The MMA has clearly altered the underlying factual context in which that

probable cause test applies. See Amici Brief at 5 (“The logical nexus between

smelling marijuana in a car and the likelihood of finding unlawfully possessed

narcotics is not immune to the effects of time and changes in law; it is affected

and altered by both.”). This much is true: marijuana is a prohibited substance




                                     - 18 -
J-A13005-20



under the CSA, despite the passage of the MMA.4 However, it is undisputed

that a substantial number of Pennsylvania citizens may now possess and

consume marijuana legally pursuant to the MMA.5 Previously, every instance

in which marijuana was detected by smell indicated the commission of a crime.

Soon, hundreds of thousands of Pennsylvanians will become potential lawful

sources of that same odor. Thus, the strength of the inference of illegality

stemming from the odor of marijuana has necessarily been diminished by the

MMA in Pennsylvania.

       The Commonwealth cites several post-MMA cases by this Court,

implying that the MMA has not affected the plain smell doctrine. However,

the cited decisions do not preclude a finding by a suppression court that

probable cause is lacking, despite a credible finding that police smelled

marijuana coming from the location to be searched, nor do they provide

analogous facts to the instant case that are controlling here.

       First, in Commonwealth v. Handley, 213 A.3d 1030 (Pa. Super.

2019), the police responded to a report that Handley had an argument with a

utility worker outside of his home, and that he had threatened to get a gun

from inside the house. Id. at 1033. The worker also reported that he heard

____________________________________________


4 As the Jezzi Court held, “the CSA and the MMA can be read in harmony and
given full effect….” Jezzi, 208 A.3d at 1115.

5 As noted by Amici Curiae, nearly 163,000 Pennsylvania have active medical
marijuana cards in Pennsylvania, and some 70,000 more are pending
approval. See Amici Brief at 4. The Commonwealth does not dispute these
statistics.

                                          - 19 -
J-A13005-20



“four or five gunshots” after Handley returned to his residence. Id. When

police arrived, they detected “a strong odor of marijuana” coming from the

house. Id. Handley did not respond when the officers knocked on his door.

Id. Additionally, the police observed a firearm inside the house from their

vantage point on the front porch, and they further discovered marijuana

leaves and stems protruding from garbage bags that were outside the home.

Id. at 1033-34. Based on this information, the police obtained a warrant to

search the home. Id. at 1034. A subsequent search yielded “33 marijuana

plants and numerous jars containing marijuana.”          Id.   Handley filed a

suppression motion, which was denied.

      On appeal, Handley argued that the police lacked probable cause to

secure the search warrant. The Handley Court disagreed, stating, inter alia,

that a “strong smell of marijuana emanating from a residence creates probable

cause to procure a search warrant” and that “the odor of marijuana, in and of

itself, was sufficient to support issuance of a warrant.” Id. at 1035 (citing

Commonwealth v. Johnson, 68 A.3d 930 (Pa. Super. 2013) (hereinafter,

“PA Johnson,” and Commonwealth v. Waddell, 61 A.3d 198 (Pa. Super.

2012)).

      On first glance, Handley may appear to support the Commonwealth’s

position. However, under further scrutiny, it is easily distinguishable from the

case sub judice. Although Handley was decided after passage of the MMA,




                                     - 20 -
J-A13005-20



the search at issue in that case occurred several years prior.6 Thus, at the

time the warrant in Handley was secured, there was no possibility that

Handley lawfully possessed the marijuana detected by the investigating

officers pursuant to the MMA, and Handley presented no such claim on appeal.

The Handley Court relied on prior expressions of the plain smell doctrine in

PA Johnson and Waddell, both cases that were issued several years before

the MMA could have contributed to the factual context in which a probable

cause determination is made, and both of which involved facts that far

exceeded the mere smell of marijuana as the justification for a search.7


____________________________________________


6As noted by the Handley Court, the MMA “took effect on May 17, 2016.”
Id. at 1036. Handley’s home was searched nearly a year before on August
27, 2015. Id. at 1033.

7 In Waddell, this Court did not ‘hold’ that the odor of marijuana was in-and-
of-itself sufficient to establish probable cause. Indeed, Waddell was not even
a probable cause case.           The issue in Waddell was whether exigent
circumstances existed to search a home without a warrant, not whether police
possessed probable cause for the search. Waddell, 61 A.3d at 207. In any
event, numerous facts supported a determination of probable cause in that
case, including: a tip from an informant that the home was used for
distributing marijuana; observations of suspicious persons going to and from
the residence with backpacks purportedly containing marijuana; and a person
stopped after leaving Waddell’s residence, who was in possession of a large
quantity of marijuana, told the police that he had obtained the marijuana from
Waddell’s home. Id. at 208-29. Only after recounting all those contributing
facts did the Waddell Court state that “the evidence certainly surpassed the
threshold necessary to establish probable cause after [police] detected the
smell of marijuana emanating” from Waddell’s home. On appeal, Waddell
even conceded that probable cause existed. Id. at 212. Needless to say,
there were ample facts supporting a finding of probable cause to conduct the
search at issue in Waddell independent of the odor detected, and the



                                          - 21 -
J-A13005-20



Additionally, there were more circumstances known to the officer in Handley

when he obtained the warrant beyond the mere odor of marijuana. The officer

responded to a reported threat and a report of shots fired, observed a firearm

inside the residence, and discovered marijuana leaves and stems in the

garbage outside the residence. The Commonwealth’s extraction of a single

sentence from the Handley opinion, outside that greater factual context in

which the probable cause determination was made, does not convince us that

the rule derived from Stoner and Johnson evolved into a per se test.

       The Commonwealth also cites Scott, where police were patrolling in a

high crime area when they stopped Scott’s vehicle due to a malfunctioning

brake light. Scott, 210 A.3d at 360-61. When the officer approached the

vehicle, he smelled burnt marijuana, saw “smoke was still emanating from

the vehicle,” and then further observed Scott “attempt to place a [marijuana]


____________________________________________


Waddell Court had simply opined in dicta that the odor of marijuana was the
proverbial icing on the cake.

      Similarly, in PA Johnson, which itself relied on Waddell, police
received tips from two anonymous sources that the ultimately-searched trailer
park home was being used for the sale of marijuana and prescription pills, and
the sources gave a specific description of one of the female suspects. See PA
Johnson, 68 A.3d at 931. When they arrived at the scene, police observed a
woman who fit the provided description near the identified home. Id. at 932.
When they approached the home, they detected the smell of burnt marijuana.
Id. Based on those facts, the PA Johnson Court concluded that probable
cause existed once the police detected the smell of marijuana. The PA
Johnson Court did not state nor suggest that the smell of marijuana was
alone sufficient to establish probable cause independent of the preceding tips
and partial corroboration of those tips.


                                          - 22 -
J-A13005-20



blunt” in the center console.         Id. at 361 (emphasis added).   The officer

conducted a search of the passenger compartment and recovered the blunt

and a small jar of marijuana. The officer then searched the trunk of Scott’s

vehicle, where he discovered an illegal firearm.

       On appeal, Scott challenged only the search of his trunk, essentially

conceding probable cause existed to search the passenger compartment.

While presenting boilerplate law on the plain smell doctrine, the Scott Court

correctly stated the standard that “an odor may be sufficient to establish

probable cause[.]” Id. at 363 (quoting Stoner). It then cited the application

of that rule in another case, which was just another rephrasing of the rule in

Stoner, but from which the Commonwealth again attempts to construe a

statement of a per se rule from a poorly-crafted recitation of boilerplate law

that was not critical to the issue of probable cause in that case.8 Indeed, the

Scott Court held that, despite the odor of marijuana emanating from the

vehicle, police did not possess probable cause to further search the trunk after

having already discovered the likely source of the odor. Id. at 365 (“Under

these circumstances, the odor of burnt marijuana and small amount of

____________________________________________


8 The Scott Court quoted Commonwealth v. Stainbrook, 471 A.2d 1223,
1225 (Pa. Super. 1984), wherein this Court stated: “In Stoner, we analogized
a plain smell concept with that of plain view and held that where an officer is
justified in being where he is, his detection of the odor of marijuana is
sufficient to establish probable cause.” As discussed at length above, the
applicable rule from Stoner is not a per se test. There is no suggestion in
Stainbrook that the Court’s omission of the word ‘may’ in its recitation of the
standard was intentional, much less relevant to the holding in that case.


                                          - 23 -
J-A13005-20



contraband recovered from the passenger compartment of the vehicle did not

create a fair probability that the officer could recover additional contraband in

the trunk.”).

      Moreover, although Scott was stopped a few months after the passage

of the MMA, he did not present officers with a medical marijuana card, nor did

he present an argument on appeal that the MMA altered the factual context in

which probable cause is assessed based on the odor of marijuana. Indeed,

the Scott Court did not address any issue related to the passage of the MMA.

Accordingly, Scott also does not support the Commonwealth’s arguments.

      Next, in Commonwealth v. Batista, 219 A.3d 1199 (Pa. Super. 2019),

this Court addressed the odor of marijuana’s effect on probable cause

determinations in light of the MMA, and that decision does provide some

guidance in the instant matter.    However, it does not decide the question

before us, because it is distinguishable in several respects. In that case, the

police received a tip from an unidentified source that Batista’s home was being

used to grow large quantities of marijuana, and that the odor of fresh

marijuana was emanating from an exhaust vent on the first floor. Id. at 1201.

When the police went to the house to investigate, they detected a strong smell

of fresh marijuana coming out of a first-floor exhaust vent. Id. The police

further testified that the exhaust vent and smell were consistent with all other

grow houses they had previously investigated. Id. Based on those facts, they

secured a warrant to search the premises, and upon execution of the warrant,

they discovered 91 marijuana plants growing in Batista’s home, and charged

                                     - 24 -
J-A13005-20



him with possession with intent to deliver marijuana. Batista challenged the

warrant for lack of probable cause, but the suppression court denied the

suppression motion, and Batista was ultimately convicted. Id. at 1201-02.

     On appeal, Batista claimed, inter alia, that “the smell of fresh marijuana

can no longer serve as an element of probable cause in Pennsylvania” after

passage of the MMA.      Id. at 1204–05.       The Batista Court disagreed,

reasoning:

     The [MMA] is a limited exception to [the CSA].             Only a
     “grower/processor” or “dispensary”, as defined under the MMA,
     may “receive a permit to operate as a medical marijuana
     organization to grow, process, or dispense medical marijuana.”
     35 P.S. § 10231.601. A grower is a “natural person, corporation,
     partnership, association, trust or other entity, or any combination
     thereof, which holds a permit from the Department [of Health]
     under this act to grow and process medical marijuana.” 35 P.S. §
     10231.103.

     To receive a grower permit under the MMA, a person must
     undergo an extensive application and permitting process through
     the Department. See 35 P.S. § 10231.602 (requiring, among
     other things, full, financial disclosure of all backers; descriptions
     of responsibilities within the partnership or corporation; criminal
     background checks; statements of “good moral character[”;] title
     searches for the land use; and personal information for all
     investors).

     The number of authorized growers and processors who have
     completed that administrative process is currently very small. The
     General Assembly has capped the number of permits for growers.
     “The department may not initially issue permits to more than 25
     growers/processors.” 35 P.S. § 10231.616.

     Given the extremely limited number of permits that the
     Department has issued, we hold that, when an officer smells fresh
     marijuana emanating from a building that is a reported grow-
     house there still exists a fair probability that the marijuana inside
     is illegal. Law enforcement still holds the power and the duty to
     investigate that probability.

                                    - 25 -
J-A13005-20


      Thus, Batista has failed to persuade us that enactment of the MMA
      abrogates our precedents holding that the aroma of marijuana
      contributes to the finding of probable cause.

Batista, 219 A.3d at 1205 (footnote omitted).

      Contrary to the Commonwealth’s claim that a per se, plain-smell rule

exists, the Batista Court did not apply such a rule, instead characterizing the

prior precedents as establishing the rule that the odor of marijuana may

contribute to a finding of probable cause. Id. The Court considered whether

the odor of marijuana, in conjunction with other circumstances, contributed

to a finding of probable cause, and concluded that it did—a wholly unnecessary

task if the odor of marijuana was alone sufficient to establish probable cause

to search Batista’s home.

      The additional circumstances considered were both specific to the case

and universal; specific in that the odor of marijuana, and its location, had

directly corroborated a tip that marijuana was being illegally grown there, and

universal in the sense that the Court deliberated on the likelihood that the

detected marijuana might have complied in some sense with the MMA.

Because the odor corroborated the tip, in addition to the fact that it was

extremely unlikely that Batista had been granted one of a handful of licenses

to grow marijuana under the MMA, the Batista Court concluded that the

search warrant was supported by probable cause to believe that the marijuana

detected was illegal.

      Here, there was no tip suggesting that Appellee or the other passengers

in the vehicle were illegally using marijuana, and Appellee presented the

                                    - 26 -
J-A13005-20



officers with his MMA card prior to the search at issue.      Moreover, while

licenses to grow marijuana under the MMA are extremely limited—on the order

a few dozen statewide—hundreds of thousands of Pennsylvania citizens will

soon legally possess and consume marijuana pursuant to the MMA.          Thus,

the likelihood that police will encounter the lawful possession and use of

marijuana through its odor pursuant to the MMA is exponentially greater than

the likelihood that they will discover a lawful grow house, and no facts known

to police before the search was conducted supported the belief that marijuana

was being manufactured or sold in or from Appellee’s vehicle. Thus, Batista

does not control here.

      We conclude, therefore, that the post-MMA cases cited by the

Commonwealth do not control our decision and, consequently, we consider

the question before us in the first instance. The Commonwealth contends that

the MMA did not make marijuana presumptively legal, and that it remains

presumptively illegal, despite the MMA. As a factual matter, the trial court

credited expert testimony that there is no distinction between legal medical

marijuana and contraband marijuana that can be detected through odor alone.

See TCO at 7. Nevertheless, the Commonwealth maintains that all marijuana

remains presumptively illegal, and that medical marijuana exists only as a

limited exception to the CSA. As far as the Commonwealth asserts that the

MMA is a limited exception to the CSA, we agree.    See Batista, 219 A.3d at

1205. It does not follow that the odor of marijuana is always sufficient to

establish probable cause, or, relatedly, that the MMA is irrelevant to the test

                                    - 27 -
J-A13005-20



for probable cause. It would strain credulity to think the legislature intended

that all medical marijuana users under the MMA—hundreds of thousands of

Pennsylvanians already—may be presumptively subjected to searches by law

enforcement due to the odor of marijuana alone.                However, we need not

read into the intent of the legislature here, because there is no statutory

question before us. Lawful users of medical marijuana do not surrender their

4th Amendment rights merely because other citizens will continue to possess

contraband marijuana in contravention of the CSA. The MMA has altered the

fact of marijuana’s previously universal illegality, and probable cause is a fact-

driven standard “not readily, or even usefully, reduced to a neat set of legal

rules.” Glass, 754 A.2d at 663. Thus, we conclude that the trial court did not

err in merely considering the passage of the MMA as a relevant fact in its

probable cause analysis. The question remains, however, whether the lower

court abused its discretion in concluding that the odor of marijuana cannot

contribute to a finding of probable cause in the post-MMA environment.

                                      Hicks

      Next, the Commonwealth argues that the trial court erroneously applied

the reasoning of Hicks in granting Appellee’s suppression motion. In Hicks,

our Supreme Court held that possession of a concealed firearm by an

individual in public is not sufficient to create a reasonable suspicion that the

individual may be dangerous or committing a criminal offense, explicitly

overruling   this   Court’s   longstanding     decision   in    Commonwealth     v.

Robinson, 600 A.2d 957 (Pa. Super. 1991).          Hicks, 208 A.3d at 947. Here,

                                      - 28 -
J-A13005-20



the trial court “applied” Hicks in determining “that the plain smell of

marijuana alone no longer provides authorities with probable cause to conduct

a search of a subject vehicle. As marijuana has been legalized in Pennsylvania

for medical purposes, the plain smell of burnt or raw marijuana is no longer

indicative of an illegal or criminal act.” TCO at 14-15 (emphasis added).

The Commonwealth contends that Hicks is distinguishable because it was

expressly limited to the possession of firearms, and that the rationale of Hicks

cannot apply here because the possession of a concealed firearm is ostensibly

not analogous to the possession of medical marijuana.          Essentially, the

Commonwealth maintains that possession of marijuana under the MMA is in a

distinct legal category that makes it presumptively illegal in a manner that

does not apply to the possession of a concealed firearm.

      In Hicks,

      at approximately 2:30 a.m., a remote camera operator conducting
      live surveillance of a gas station and convenience store … notified
      police officers that a patron of the establishment was in possession
      of a firearm. According to the suppression court’s factual
      recitation, the camera operator advised officers that the observed
      individual showed the firearm to another patron, put the firearm
      in his waistband, covered it with his shirt, and walked inside the
      convenience store.

      The observed individual was Michael Hicks. It later emerged that
      Hicks possessed a valid license to carry a concealed firearm. See
      18 Pa.C.S. § 6109(a) (“A license to carry a firearm shall be for the
      purpose of carrying a firearm concealed on or about one’s person
      or in a vehicle throughout this Commonwealth.”). Hicks was not
      statutorily prohibited from possessing a firearm. Accordingly, on
      the morning in question, and at the observed location, there was
      nothing unlawful about Hicks’ possession of his handgun, nor the
      manner in which he carried it.


                                     - 29 -
J-A13005-20


        While responding police officers were en route, Hicks entered and
        exited the convenience store, then reentered his vehicle. Before
        Hicks could exit the parking lot, numerous police officers in
        marked vehicles intercepted and stopped Hicks’ vehicle. Believing
        that Hicks had moved his hands around inside the vehicle, Officer
        Ryan Alles drew his service weapon as he approached Hicks’
        vehicle and ordered Hicks to keep his hands up.

Hicks, 208 A.3d at 922 (cleaned up).

        The police conducted a Terry9 search and discovered a bag of marijuana

in Hicks’ possession. Hicks sought to suppress the evidence based on the

theory that the police lacked reasonable suspicion to conduct the Terry search

merely because he was observed with a concealed firearm. The suppression

court denied his motion, relying on Robinson, where the Superior Court held

that possession of a concealed weapon in public creates a reasonable suspicion

justifying an investigatory stop in order to investigate whether the person is


____________________________________________


9   See Terry v. Ohio, 392 U.S. 1 (1968). Importantly,

        [o]ur Supreme Court has defined three forms of police-citizen
        interaction: a mere encounter, an investigative detention, and a
        custodial detention. Commonwealth v. Boswell, … 721 A.2d
        336, 340 (Pa. 1998). A mere encounter between police and a
        citizen “need not be supported by any level of suspicion, and
        carr[ies] no official compulsion on the part of the citizen to stop
        or to respond.” Commonwealth v. Riley, 715 A.2d 1131, 1134
        (Pa. Super. 1998).

        An investigatory stop, which subjects a suspect to a stop and a
        period of detention, but does not involve such coercive conditions
        as to constitute an arrest, requires a reasonable suspicion that
        criminal activity is afoot. See Terry…, 392 U.S. [at] 21…. A
        custodial detention is an arrest and must be supported by
        probable cause. Id.

Commonwealth v. Fuller, 940 A.2d 476, 478–79 (Pa. Super. 2007).

                                          - 30 -
J-A13005-20



properly licensed (the “Robinson rule”). See Robinson, 600 A.2d at 960-

61. After this Court affirmed the order denying suppression, our Supreme

Court reversed, thereby overturning Robinson.

      The Hicks Court began with an examination of the laws regulating the

possession of firearms.    The Court concluded that carrying a firearm in

Pennsylvania is generally legal but subject to a few exceptions, one of which

being a prohibition on carrying a concealed firearm without a license. Hicks,

208 A.3d at 926.    Nevertheless, the court recognized that “there can be no

doubt that a properly licensed individual who carries a concealed firearm in

public engages in lawful conduct. Indeed, millions of people lawfully engage

in this conduct on a daily basis.” Id. The Robinson rule, the Hicks Court

reasoned, “characterizes the carrying of a concealed firearm as per se

reasonable suspicion authorizing” a Terry stop “in order to investigate

whether the person is properly licensed.”     Id. at 928.   Hicks argued that

nothing about his conduct gave rise to reasonable suspicion of criminal

activity, including his carrying of a concealed weapon, which is lawful in

Pennsylvania when licensed, and that Robinson was, inter alia, a

misapplication of Terry. Id. The Commonwealth maintained “that the per se

approach of Robinson is a justifiable application of the Terry doctrine,” and

it emphasized that, “under the totality of the circumstances, ‘wholly lawful

conduct might justify the suspicion that criminal activity [is] afoot.’” Id. at

928–29 (quoting Reid v. Georgia, 448 U.S. 438, 441 (1980)).




                                    - 31 -
J-A13005-20



      After a thorough review of 4th Amendment case law from this and other

jurisdictions, the Hicks Court found “no justification for the notion that a

police officer may infer criminal activity merely from an individual’s possession

of a concealed firearm in public.”    Id. at 936. Thus, the “Robinson rule

improperly dispenses with the requirement of individualized suspicion and, in

so doing, misapplies the overarching totality of the circumstances test.” Id.

at 937. The Court explained:

      Although the carrying of a concealed firearm is unlawful for a
      person statutorily prohibited from firearm ownership or for a
      person not licensed to do so, see 18 Pa.C.S. §§ 6105-06, there is
      no way to ascertain an individual’s licensing status, or status as a
      prohibited person, merely by his outward appearance. As a
      matter of law and common sense, a police officer observing an
      unknown individual can no more identify whether that individual
      has a license in his wallet than discern whether he is a criminal.
      Unless a police officer has prior knowledge that a specific
      individual is not permitted to carry a concealed firearm, and
      absent articulable facts supporting reasonable suspicion that a
      firearm is being used or intended to be used in a criminal manner,
      there simply is no justification for the conclusion that the mere
      possession of a firearm, where it lawfully may be carried, is alone
      suggestive of criminal activity.

Id. at 936–37. Thus, the Hicks Court held that the Robinson rule violated

the principles of the 4th Amendment because, “with no other criterion beyond

the fact of an individual’s possession of a concealed firearm necessary to

justify a seizure, the Robinson rule allows a police officer to base the decision

to detain a particular individual upon an ‘inchoate and unparticularized

suspicion’ or ‘hunch’ that the individual is unlicensed and therefore engaged

in wrongdoing.” Id. at 946 (quoting Terry, 392 U.S. at 27).



                                     - 32 -
J-A13005-20



      We agree with the Commonwealth that the trial court’s direct application

of Hicks to the circumstances of this case constituted an abuse of discretion.

First, as is obvious, the holding in Hicks could not directly apply because it

concerned what constitutes reasonable suspicion of criminality justifying a

Terry stop when possession of a concealed firearm is observed, not whether

probable cause to search a vehicle exists based on the odor of marijuana

alone. Moreover, even assuming the trial court merely adopted the reasoning

of Hicks, the respective conduct is not sufficiently analogous to compel an

identical result.   The possession of a firearm is generally legal, with limited

exceptions.   The possession of marijuana, by contrast, remains generally

illegal, but for the limited exception of lawful possession of medical marijuana

pursuant to the MMA.

      Thus, we simply cannot sustain the trial court’s conclusion, based on

Hicks, that because “marijuana has been legalized in Pennsylvania for medical

purposes, the plain smell of burnt or raw marijuana is no longer indicative of

an illegal or criminal act.” TCO at 15. The odor of marijuana may still be

indicative of an illegal or criminal act, because the possession of marijuana

remains generally illegal. This is especially true when other circumstances

suggest that the detected marijuana cannot be in compliance with the MMA,

such as was the case in Batista.

      However, the reasoning in Hicks is not completely irrelevant here. While

there is a legal distinction to be made between possession of marijuana and

possession of a concealed firearm, the Hicks decision was not premised solely

                                      - 33 -
J-A13005-20



on the general legality of firearms. See Hicks, 208 A.3d at 945 (“The seizure

at issue was not unconstitutional due to the statutory classification of Hicks’

license; it was unconstitutional because the police officers had no way of

determining from Hicks’ conduct or appearance that he was likely to be

unlicensed and therefore engaged in criminal wrongdoing.”). It remains a fact

that police cannot distinguish between contraband marijuana and medical

marijuana legally consumed by a substantial number of Pennsylvanians based

on odor alone,10 just as police cannot determine from a person’s possession

of a concealed firearm that he or she is unlicensed to carry it concealed.

       The Commonwealth argues that there is no way for law enforcement to

determine     whether      someone      is     complying   with   the   MMA   “absent

investigation,” and therefore the MMA “cannot have a negative impact on an

officer’s assessment of probable cause.” Commonwealth’s Brief at 27. The

second proposition does not flow from the first. It is precisely because the

police cannot discern lawful from unlawful conduct by the odor of marijuana

alone that the police may need to rely on other circumstances to establish

probable cause to believe that the possession of marijuana detected by that

odor is criminal.


____________________________________________


10 The Commonwealth contests this point, arguing that the smell of burnt
marijuana indicates that the substance had been smoked, which is illegal
under the MMA. Commonwealth’s Brief at 31. However, the trial court
credited the expert witness’s testimony that vaporizing medical marijuana,
which is a legal method of consumption under the MMA, produces an identical
odor to burning marijuana. See TCO at 14.

                                             - 34 -
J-A13005-20



      To the extent that the Commonwealth implies that the MMA exists only

as an affirmative defense to the CSA, and that compliance with the MMA is a

matter irrelevant to the probable cause test, there is no statutory support for

such a claim. Although marijuana is generally illegal under the CSA, nowhere

in the MMA does the legislature purport to create an affirmative defense to

CSA crimes. Rather, the MMA declares that medical marijuana is legal, and

that it takes precedence over conflicting provisions in the CSA. See 35 Pa.C.S.

§ 10231.2101.

      In any event, even if the MMA provides an affirmative defense to the

CSA, the Hicks Court rejected the so-called “element-or-defense” test for 4th

Amendment questions:
      The element-or-defense test amounts to a “seize now and sort it
      out later” approach. This is antithetical to the foundational
      protections of the Fourth Amendment. It casts too wide a net,
      with no regard for the number of law-abiding citizens ensnared
      within.

Hicks, 208 A.3d at 944. The Court further elaborated that “it is certainly the

legislature’s prerogative to define the elements of crimes and to set forth

affirmative defenses. However, the constitutionality of enforcement tactics is

a matter of judicial concern.” Id. at 943.

      One of the primary concerns when courts consider the constitutionality

of a search or seizure is whether individualized suspicion is present.

      In addition to the reasonableness of the search and seizure, the
      Fourth Amendment generally requires the presence of
      individualized suspicion to justify a seizure. City of Indianapolis
      v. Edmond, 531 U.S. 32, 37 (2000); …. The courts of this



                                    - 35 -
J-A13005-20


      Commonwealth and federal courts have recognized limited
      circumstances where the general rule does not apply.

Commonwealth v. Mistler, 912 A.2d 1265, 1271 (Pa. 2006). No recognized

exceptions apply in this case, and the Commonwealth presents no argument

to that effect. As such, particularized suspicion was required to justify the

search. In this regard, the Hicks Court instructs:

      When many people are licensed to do something, and violate no
      law by doing that thing, common sense dictates that the police
      officer cannot assume that any given person doing it is breaking
      the law. Absent some other circumstances giving rise to a
      suspicion of criminality, a [search or] seizure upon that basis alone
      is unreasonable.

Hicks, 208 A.3d at 945.

      Here, ‘many people’ are licensed to consume marijuana under the MMA,

and ‘violate no law’ by doing so. The odor of marijuana alone, absent any

other circumstances, cannot provide individualized suspicion of criminal

activity when hundreds of thousands of Pennsylvanians can lawfully produce

that odor. What it does provide to police is a general, probabilistic suspicion

of criminal activity based on the fact that most citizens cannot legally consume

marijuana. Thus, it is a factor that can contribute to a finding of probable

cause, consistent with prior precedent discussed above, assuming some other

circumstances supply more individualized suspicion that the activity is

criminal. This does not imply a change in the probable cause test, because,

previously, the possession of marijuana was universally illegal. That universal

factual circumstance established particularized suspicion of criminal activity,

because every instance of possession of marijuana was previously a crime.


                                     - 36 -
J-A13005-20



However, here, the trial court afforded the odor of marijuana no weight in its

determination that police lacked probable cause to search Appellee’s vehicle.

That extreme view is not justified by the Hicks decision. The general illegality

of marijuana under the CSA cannot simply be ignored merely because it is

lawfully used in limited circumstances under the MMA and, thus, we must

reject the trial court’s conclusion that the odor of marijuana provides no

indication of criminal activity. At the same time, those who act in compliance

with the MMA should not be subjected to searches based solely on a

generalized suspicion that is provided by that odor when the 4th Amendment

also requires particularized suspicion.

         Other Factors Supporting a Finding of Probable Cause

      In the Commonwealth’s final suppression argument, it contends that,

even assuming the odor of marijuana does not alone establish probable cause,

it can still be a contributing factor to a finding of probable cause. As discussed

above, we agree with this general statement of the state of the plain smell

doctrine. The Commonwealth further argues that “there were ample other

uncontradicted factors in addition to the smell of burnt marijuana that when

considered in their totality and objectively, provided police with … probable

cause to support the search of the vehicle.” Commonwealth’s Brief at 32.

Specifically, the Commonwealth contends that the following factors were not

adequately considered by the trial court: 1) Trooper Prentice’s training and

experience with regard to narcotics investigations; 2) Trooper Prentice’s

identification of the area where Appellee’s vehicle was stopped as a high crime

                                     - 37 -
J-A13005-20



area; 3) Appellee’s numerous statements prior to the search; and 4)

Appellee’s change in demeanor upon the arrival of more police officers. Id.

at 33-34. The Commonwealth asserts that a “common sense and objective

view of these facts” adds up to probable cause to believe that criminal activity

was afoot. Id. at 34.

      Assuming the trial court found the officers’ testimony entirely credible,

it should have considered those factors, in addition to the odor of marijuana,

in determining whether police possessed probable cause to search Appellee’s

vehicle. Unfortunately, and perhaps because the trial court afforded no weight

to the odor of marijuana as a contributing factor to a finding of probable cause

based on its misapplication or overstatement of Hicks’s applicability here, the

court failed to provide us with discrete credibility assessments relevant to the

other potential factors affecting probable cause in its opinion.

      For instance, the Commonwealth contends that Trooper Prentice

essentially testified that Appellee’s vehicle was stopped in a ‘high crime area.’

However, while we acknowledge the trooper testified that he had made many

drug and gun arrests in the area of the stop, see N.T., 7/17/19, at 14, he did

not offer an opinion as to whether that area was any more likely to produce

gun and/or drug arrests than any other area. Thus, we cannot state that it is

clear and uncontradicted from the record that the stop occurred in a high

crime area, or simply in an area where Trooper Prentice has conducted arrests

for common crimes.      The trial court did not include this aspect of Trooper

Prentice’s testimony in the summary of its findings of fact, nor include it in its

                                     - 38 -
J-A13005-20



legal analysis.   If this was because the court determined that Trooper

Prentice’s testimony did not establish that the stop occurred in a high crime

area, it did not say so.

      Similarly, the Commonwealth contends that Appellee’s statements and

related behavior preceding the search, in conjunction with the odor of

marijuana, should have also been considered in the trial court’s probable

cause analysis.   Although the trial court recounted those statements in its

findings of fact, the court did not appear to consider them at all. If the court

believed those statements did not contribute in any way to a potential finding

of probable cause to suspect criminal activity, it failed to explain how it

reached that conclusion.     Nor did the trial court address the trooper’s

observation that Appellee’s demeanor changed when backup arrived.

      In sum, the factual record before us is inadequate to conclude whether

police possessed probable cause to search Appellee’s vehicle. While the odor

of marijuana may contribute to a finding of probable cause, as possession of

marijuana remains illegal generally, the odor alone does not imply

individualized suspicion of criminal activity, and Appellee’s presentation of an

MMA card was at least one factor that tends to undermine the inference of

criminality. However, other potentially relevant factors were not considered

by the trial court, and the court’s credibility assessments of the testimony

ostensibly establishing those factors are not in the record. Thus, the most

prudent course of action is to remand for reconsideration by the trial court

under the appropriate standard.

                                     - 39 -
J-A13005-20



       Accordingly, we conclude that we must vacate the order granting

suppression and remand for reconsideration of that motion by the trial court

given the deficiencies in the court’s opinion identified herein. We instruct the

court that while it is not compelled by case law to find that probable cause

exists solely on the basis of the odor of marijuana, that fact may, in the totality

of the circumstances, still contribute to a finding of probable cause to believe

the marijuana detected by the odor was possessed illegally. The court may

consider Appellee’s presentation of an MMA card as a factor that weighs

against a finding of probable cause, as it provides at least some evidence

tending to suggest the marijuana in question was possessed legally.11

However, the court must also consider (or explain why it need not consider)

the other factors suggested by the Commonwealth as contributing to a finding

of probable cause, such as Appellee’s statements and demeanor during the

stop, as well as the nature of the location of the stop.

                                               II
____________________________________________


11 The Commonwealth complains that police cannot immediately ascertain
whether a MMA card is valid at this time. However, even if true, that fact does
not render presentation of an MMA card irrelevant to the court’s probable
cause analysis. Nevertheless, the presentation of an MMA card does not
automatically defeat a finding of probable cause, either. It is plausible that
circumstances in a particular case might demonstrate that an officer has a
reasonable belief that a card is invalid, or that the manner of possession of
medical marijuana is not compliant with the MMA. It is also possible that a
person possessing a valid MMA card may also possess contraband marijuana.
Whether any such circumstances exist in this case is for the trial court to
decide in the first instance.




                                          - 40 -
J-A13005-20



        The Commonwealth also contends that the trial court erred when it

granted Appellee’s habeas motion to dismiss the PSAM charge.12 The court

determined that the Commonwealth failed to establish a prima facie case for

that offense due to the suppression of the seized marijuana. See TCO at 16

n.20.    The Commonwealth argues that the court “cannot enter an order

dismissing the charges unless the Commonwealth consents or the time for

filing a notice of appeal [from the order granting suppression] has elapsed.”

Commonwealth’s Brief at 37 (citing Commonwealth v. Micklos, 672 A.2d

796, 801 (Pa. Super. 1996) (en banc)). This is a pure question of law and,

therefore, our standard of review is plenary. Commonwealth v. Karetny,

880 A.2d 505, 513 (Pa. 2005) (stating “it is settled that the evidentiary

sufficiency, or lack thereof, of the Commonwealth’s prima facie case for a

charged crime is a question of law as to which an appellate court’s review is

plenary”).

        In Micklos, an en banc panel of this Court considered “whether the

Commonwealth may appeal from an order of court which granted a criminal

defendant’s suppression motion and concurrently dismissed all charges filed

against that defendant, thereby preventing the Commonwealth from pursuing

its right to appeal the adverse rulings of a suppression court.” Micklos, 672

A.2d at 798.       The Court proceeded “under the assumption that defense

counsel first presented the motion to suppress at the close of testimony”
____________________________________________


12The offense of PSAM is defined as “the possession of a small amount of
mari[j]uana only for personal use[.]” 35 P.S. § 780-113(a)(31)(i).

                                          - 41 -
J-A13005-20



during a non-jury trial. Id. at 799. The trial court granted the suppression

motion, and on that basis, dismissed the charges that were contingent upon

the suppressed evidence.

      The Micklos Court first determined that jeopardy had attached when

the defendant filed his suppression motion, as the evidentiary portion of the

trial had already concluded. Id. at 800. In typical circumstances, when a

suppression motion is timely filed in a pre-trial setting, the Commonwealth

has, pursuant to Pa.R.A.P. 311(d), the right to appeal from an adverse

suppression ruling upon certification that the prosecution is substantially

handicapped. See Pa.R.A.P. 311(d) (“In a criminal case, under the

circumstances provided by law, the Commonwealth may take an appeal as of

right from an order that does not end the entire case where the

Commonwealth certifies in the notice of appeal that the order will terminate

or substantially handicap the prosecution.”). Because jeopardy had already

attached, the Micklos Court observed that “the trial court lacked power to

dismiss before allowing the Commonwealth an opportunity to appeal the

adverse suppression ruling.” Id. at 801.

      Appellee distinguishes this matter from Micklos, arguing that the

procedural posture of this case, where both the suppression motion and

habeas petition were filed and decided before trial, is critically different from

Miklos, where the trial had already begun, and jeopardy had attached. See

Appellee’s Brief at 35-36.    We agree.       Here, the Commonwealth was not

deprived of the opportunity to appeal from the adverse suppression ruling, as

                                     - 42 -
J-A13005-20



jeopardy has not yet attached to this case.         Furthermore, Appellee was

required to file both motions pursuant to Pa.R.Crim.P. 578. See Pa.R.Crim.P.

578 (“Unless otherwise required in the interests of justice, all pretrial requests

for relief shall be included in one omnibus motion.”).13 The trial court certified

the order denying both motions for immediate appellate review pursuant to

Pa.R.A.P. 341(c). Additionally, it is well-established that “[w]hen a charge is

dismissed on a pre-trial writ of habeas corpus, the Commonwealth may

appeal.” Commonwealth v. Huggins, 836 A.2d 862, 865 n.2 (Pa. 2003).

Presently, both the suppression and habeas issues are properly before this

Court. Accordingly, we conclude that Micklos is inapplicable here, and that

the Commonwealth’s claim lacks merit on that basis.14

       Nevertheless, the order granting Appellee’s habeas motion cannot

stand, given our disposition with regard to the Commonwealth’s first claim.

The trial court explicitly conditioned its dismissal of the PSAM charge on its

granting of suppression. See TCO at 16 (“As a result of this [c]ourt’s …

suppression of the evidence seized from the subject vehicle, this [c]ourt finds

that the Commonwealth failed to establish a prima facie case of [PSAM].”)

(emphasis added).        Accordingly, we vacate the order granting Appellee’s

____________________________________________


13 The official comment to Rule 578 notes that such relief includes requests
“(3) for suppression of evidence[, and] … (5) to quash or dismiss an
information[.]” Pa.R.Crim.P. 578 (comment).

14 We note that the Commonwealth provides little more than a citation to
Micklos, and no analysis of the facts of that case, in its single-page argument
in support of this claim. See Commonwealth’s Brief at 37.

                                          - 43 -
J-A13005-20



habeas petition, and remand for reconsideration of that petition following the

trial court’s reevaluation of the suppression issue.

      Order granting suppression and habeas relief vacated.              Case

remanded for reconsideration consistent with the analysis set forth in this

opinion. Jurisdiction relinquished.

      Judge Lazarus joins this opinion.

      Judge Strassburger joins and files a concurring opinion in which

President Judge Emeritus Bender and Judge Lazarus join.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/20




                                      - 44 -